Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latorella, J.), rendered September 5, 1995, convicting him of robbery in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s generalized motion at the close of the trial to dismiss the indictment was insufficient to preserve for appellate review his claim that the People failed to adduce legally sufficient evidence of either his identity as a perpetrator of the crimes at issue or that he acted in concert with another (see, CPL 470.05 [2]; People v Zappia, 199 AD2d 559; People v Sutton, 161 AD2d 612). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Ritter, Copertino and Santucci, JJ., concur.